Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The preliminary amendments have been received. 
Claims 1-20 are canceled by applicant.
New claims 21-40 are added.
Claims 21-40 are pending in this application and are being examined on the merits.

Objection(s):
A)
The abstract of the disclosure is objected to because it includes the word novel.
In the abstract, line 1, delete “novel’”.
Correction is required. See MPEP § 608.01(b).
B)
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
Specification lacks antecedent basis for the phrase “dose” as recited in claims 21, 36, 37 and 40. 

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 21, line 1, phrase “skin, tissue or bone” is indefinite because claim 21, line 1, recites the broad recitation “tissue”, and the claim also recites “skin … or bone” which are the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Suggestion to obviate the rejection: for example, in claim 21, line 1, replace “skin, tissue, or bone” with –a tissue--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26-33, 36-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. (ARCH FACIAL PLAST SURG, 1999, Vol. 1, p. 165-170, also cited in IDS filed on 03/10/2021) as evidenced by Boss, Jr. (U.S. Patent No. 5,660,850, also cited in IDS filed on 03/10/2021).
Regarding claims 21, 37 and 40, Watson et al. disclose a method of treatment of a defect in skin/a tissue defect, in a human, the method comprising: administering or topically administering to the defect or to the tissue a dose of a pharmaceutical composition comprising at least 10-20 million viable minimally passaged fibroblasts; and assessing if the defect is repaired to a desired result, without surgery (treatment of facial rhytids and scar depressions with an intradermal composition comprising autologous fibroblasts expanded by a culture technique developed by Isolagen laboratory, soft tissue augmentation Isolagen system, injected to a human subject to fill the skin/tissue defect using a 30-gauge needle, correction of nasolabial folds, and assessing the effectiveness of the treatment, also before and after silicone molds taken from each patient) (See p. 166, Box, “Patients and Methods” left-hand column 1st -4th paragraphs -Continued on right-hand column 1st and 2nd paragraphs, p. 166 right-hand column 1st paragraph below Box, p. 167 “Figures 1-5”, their descriptions, and “Results”, and Abstract both columns).
It should be noted that as evidenced by Boss, Jr. (U.S. Patent No. 5,660,850), which is incorporated by reference by Watson et al. (Reference No. 17), the pharmaceutical composition being administered by Watson et al. comprises at least 10-20 million viable minimally passaged fibroblasts (fibroblasts limited passaged … yield about 1.8 X107 cells … injected fibroblasts are metabolically active and lay down additional extracellular matrix at the site of injection) (see for example, column 3 lines 23-35, column 4 lines 1-25 and 35-39, column 5 lines 1-6 and 20-23, and column 7 lines 16-20). 
Regarding claim 22, Watson et al. disclose wherein the administering is in an area sub adjacent to the defect (intradermal injection or injection into upper and middle dermis) (See p. 166, Box, “Patients and Methods” left-hand column 3rd -4th paragraphs, and p. 167 Fig. 1 and its legend).
Regarding claims 23 and 24, Watson et al. disclose the defect is in skin tissue (correct skin contour defects or soft tissue augmentation) (See for example, p. 166 right-hand column 1st paragraph below Box).
Regarding claim 26, Watson et al. disclose the defect is selected from the group consisting of rhytids, stretch marks, depressed scars, cutaneous depressions of non-traumatic origin, scarring from acne vulgaris, hypoplasia of the lip, vocal cord defects, defects of the oral mucosa, the gingival mucosa, or the palatal mucosa or skin, burns, and burn scars (patients with facial rhytids, depressed scars, scarring from acne, etc.) (See for example, p. 166, Box, “Patients and Methods” left-hand column 1st paragraph).
Regarding claim 27, wherein the composition is administered topically (topical injection)( See p. 166, Box, “Patients and Methods” left-hand column 3rd -4th paragraphs -Continued on right-hand column 1st and 2nd paragraphs).
Regarding claim 28, Watson et al. disclose the composition is administered via injection (injection with a 30-gauge needle) (See for example, p. 167 Figure 1 and its legend).
Regarding claim 29, Watson et al. disclose the desired result is the regeneration of the tissue (improvement of acne scar and correction of nasolabial folds) (See for example, p. 167 “Results” left-hand column 1st paragraph-Continued on right-hand column).
Regarding claim 30, Watson et al. disclose the desired result is repair of the tissue defect (improvement of acne scar and correction of nasolabial folds) (See for example, p. 167 “Results” left-hand column 1st paragraph-Continued on right-hand column).
Regarding claims 31 and 39, Watson et al. disclose the desired result is augmentation of the skin (ideal augmentation for facial rhytids and dermal depression) (see for example, p. 168 right-hand column “COMMENT”).
Regarding claim 32, Watson et al. disclose the desired result is without surgery (results after injection with a 30-gauge needle) (See for example, p. 167 Figure 1 and its legend).
Regarding claim 33, Watson et al. disclose the fibroblasts are autologous fibroblasts (autologous fibroblasts) (See for example, p. 166 right-hand column 1st paragraph below Box).
Regarding claim 36, Watson et al. disclose the method further comprising repeating administering the dose of the pharmaceutical composition comprising at least 10-20 million viable minimally passaged fibroblasts to the human (therapeutic injection sessions were repeated for each patient, etc.) (See p. 166, Box, “Patients and Methods” right-hand column 3rd paragraph).
Watson et al. therefore anticipate the claimed method of treatment of a defect in skin, tissue … in a human, and the claimed methods of treatment of a tissue defect in a human.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-34 and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson et al. as evidenced by Boss, Jr. as applied to claims 21-24, 26-33, 36-37 and 39-40 above, and further in view of  Boss, Jr. et al. (U.S. Patent No. 6,432,710).

The teachings of Watson et al. as evidenced by Boss, Jr. with respect to the limitations of claims 21-24, 26-33, 36-37 and 39-40 were discussed above in detail.

Watson et al. do not teach wherein the defect is in bone (claim 25) and acellular matrices (claims 34 and 38).
However, Boss, Jr. et al. teach using 10-20 million viable minimally passaged fibroblasts to treat bone tissue defects (see for example, column 15 “Example II” lines 50-65, also column 14 lines 5-11 and column 12 lines 1-55), and the composition further comprises acellular matrices to promote regeneration of the tissue (See for example, column 16 lines 1-25 and 59-65).
Therefore, a person of ordinary skill in the art at the time the invention was made would have been motivated to apply the method taught by prior art (Watson et al. as evidenced by Boss, Jr.) with a reasonable expectation of success to administer to a bone defect in a human a dose of a pharmaceutical composition comprising at least 10-20 million viable minimally passaged fibroblasts and acellular matrices; and assessing if the defect is repaired to a desired result in order to provide the claimed method of treatment a bone defect in a human. Because Watson et al. as evidenced by Boss, Jr. teach a method of treatment of a skin tissue defect in a human, the method comprising: administering or topically administering to the defect a dose of a pharmaceutical composition comprising at least 10-20 million viable minimally passaged fibroblasts; and assessing if the defect is repaired to a desired result, and because Boss, Jr. et al. teach using 10-20 million viable minimally passaged fibroblasts to treat bone tissue defects and the composition further comprises acellular matrices to promote regeneration of the tissue.


Claims 21-24, 26-33 and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson et al. as evidenced by Boss, Jr. as applied to claims 21-24, 26-33 and 36 above, and further in view of Kawai et al. (Biomaterials, 2000, Vol. 21, p. 489-499).

The teachings of Watson et al. as evidenced by Boss, Jr. with respect to the limitations of claims  21-24, 26-33 and 36 were discussed above in detail.
Watson et al. do not teach the composition comprises basic fibroblast growth factor (claim 35). 
However, Kawai et al. teach applying basic fibroblast growth factor (b-FGF) increases proliferation of fibroblasts and accelerates skin wound healing (See for example, p. 497 left-hand column, p. 498 “5. Conclusion”, and Abstract).
Therefore, a person of ordinary skill in the art at the time the invention was made would have been motivated to modify the composition in the method taught by prior art by adding basic fibroblast growth factor (b-FGF) with a reasonable expectation of success in administering to a skin defect in a human a dose of a pharmaceutical composition comprising at least 10-20 million viable minimally passaged fibroblasts and basic fibroblast growth factor; and assessing if the defect is repaired to a desired result and provide an improved method of treatment a defect in skin, tissue  in a human. The claimed method would have been obvious because Watson et al. as evidenced by Boss, Jr. teach a method of treatment of a defect in skin in a human comprising administering to the defect a dose of a pharmaceutical composition comprising at least 10-20 million viable minimally passaged fibroblasts; and assessing if the defect is repaired to a desired result, and because Kawai et al. teach basic fibroblast growth factor (b-FGF) increases proliferation of fibroblasts and accelerates skin wound healing.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651